


110 HRES 849 RH: Providing for the consideration of the

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 164
		110th CONGRESS
		1st Session
		H. RES. 849
		[Report No. 110–475]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Arcuri, from the
			  Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed
		
		RESOLUTION
		Providing for the consideration of the
		  Senate amendment to the bill (H.R. 2761) to extend the Terrorism Insurance
		  Program of the Department of the Treasury, and for other
		  purposes.
	
	
		That upon adoption of this resolution
			 it shall be in order to take from the Speaker's table the bill (H.R. 2761) to
			 extend the Terrorism Insurance Program of the Department of the Treasury, and
			 for other purposes, with the Senate amendment thereto, and to consider in the
			 House, without intervention of any point of order except those arising under
			 clause 10 of rule XXI, a motion offered by the chairman of the Committee on
			 Financial Services or his designee that the House concur in the Senate
			 amendment with the amendment printed in the report of the Committee on Rules
			 accompanying this resolution. The Senate amendment and the motion shall be
			 considered as read. The motion shall be debatable for one hour equally divided
			 and controlled by the chairman and ranking minority member of the Committee on
			 Financial Services. The previous question shall be considered as ordered on the
			 motion to its adoption without intervening motion or demand for division of the
			 question.
		2.During consideration of the motion to
			 concur pursuant to this resolution, notwithstanding the operation of the
			 previous question, the Chair may postpone further consideration of the motion
			 to such time as may be designated by the Speaker.
		
	
		December 6, 2007
		Referred to the House Calendar and ordered to be
		  printed
	
